DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 27-32 are pending in this application.


Election/Restrictions
Applicant's election without traverse of the claims 27-32 in the reply filed on 5/17/22 is acknowledged.  

Claims 1-26 and 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 27 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Regarding claim 27, the reference to “…the foot of the wearer …” renders the claim unpatentable. 

Any claim language drawn to encompass the human body or parts thereof are considered non-statutory subject matter.  This rejection may be obviated by utilizing the phrases “adapted to” or “configured to” prior to claiming the use of the device on a human. Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bouche US 7171766 B2 (herein after Bouche) in view of Robinson US 4922630 A (herein after Robinson).

Regarding claim 27, Bouche discloses a method of protecting an ankle of a foot by resisting forces that may 2result in a sprained ankle joint (Abstract, Col 1, lines 64-67 and Col 1, lines 6-10,  Col 3, lines 14-44), the method comprising:  3placing an athletic footwear artificial ligament apparatus on a wearer (as seen in annotated Figures 4A and 4B), the athletic 4footwear (as seen in annotated Figures 4A and 4B) ligament apparatus having an athletic shoe (as seen in annotated Figures 4A and 4B) and an athletic footwear artificial ligament 5device (as seen in annotated Figures 4A and 4B), 6wherein the athletic shoe has a sole (as seen in annotated Figures 4A and 4B) and an upper (as seen in annotated Figures 4A and 4B), wherein the upper is attached to 7and extends upwardly from the sole (as seen in annotated Figures 4A and 4B as seen in annotated Figures 4A and 4B as seen in annotated Figures 4A and 4B as seen in annotated Figures 4A and 4B), wherein the upper includes a first forward connector (as seen in annotated Figures 4A and 4B) and a 8first lower connector (as seen in annotated Figures 4A and 4B), and wherein the athletic shoe is placed on the foot of the wearer (Col 1, lines 14-28), 9wherein the athletic footwear artificial ligament device having an elongate 10flexible band (as seen in annotated Figures 4A and 4B), a lower artificial ligament (as seen in annotated Figures 4A and 4B) constructed of inelastic flexible material (as seen in annotated Figures 4A and 4B), and a forward 12artificial ligament constructed of inelastic flexible material (Col 7, lines 26-46), wherein the lower artificial ligament includes an upper end having a loop and a  lower end having a second lower connector that is attachable to the first lower connector of the 17upper of the athletic shoe (as seen in annotated Figures 4A and 4B), 18wherein the forward artificial ligament includes an upper end having a loop (as seen in annotated Figures 4A and 4B) and a 19lower end having a second forward connector that is attachable to the first forward connector of 20the upper of the athletic shoe (as seen in annotated Figures 4A and 4B),  28wherein the athletic footwear artificial ligament apparatus resists forces generated 29during an external rotation at the ankle caused by the foot turning outwardly that may result in a 30sprain of an ankle joint of the wearer (Abstract, Col 1, lines 64-67 and Col 1, lines 6-10), and wherein the athletic footwear artificial ligament 31apparatus does not limit a normal range of motion (ROM) of the ankle joint (Abstract, Col 1, lines 64-67 and Col 1, lines 6-10).
[AltContent: textbox (A forward 12artificial ligament constructed of inelastic flexible material.)]

[AltContent: arrow][AltContent: textbox (The forward artificial ligament includes an upper end having a loop.)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Ligament apparatus.)][AltContent: arrow][AltContent: textbox (An elongate 10flexible band.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A lower end having a second lower connector that is attachable to the first lower connector of the 17upper of the athletic shoe.)][AltContent: arrow][AltContent: textbox (The upper is attached to 7and extends upwardly from the sole.)][AltContent: arrow][AltContent: textbox (A first forward connector.)][AltContent: textbox (An upper.)]
    PNG
    media_image1.png
    350
    403
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (The athletic 4footwear.)][AltContent: arrow][AltContent: textbox (A lower artificial ligament constructed of inelastic flexible material.)][AltContent: connector][AltContent: textbox (An athletic footwear artificial ligament 5device.)][AltContent: arrow][AltContent: textbox (A 8first lower connector.)][AltContent: arrow][AltContent: textbox (An athletic shoe.)][AltContent: arrow][AltContent: textbox (A sole.)]
    PNG
    media_image2.png
    569
    566
    media_image2.png
    Greyscale



18However Bouche is silent to a circular ring, an upper artificial ligament constructed of inelastic flexible 11material, 13wherein the upper artificial ligament includes an upper end that is attached to the  elongate flexible band and a lower end having a loop, 19 21wherein the circular ring extends through the loop of the lower end of the upper 22artificial ligament, through the loop of the upper end of the lower artificial ligament, and through 23the loop of the upper end of the forward artificial ligament, 24wherein the loop of the lower end of the upper artificial ligament is slidably 25moveable about an upper portion of the ring, the loop of the upper end of the lower artificial 26ligament is slidably moveable about a lower portion of the ring, and the loop of the upper end of 27the forward artificial ligament is slidably moveable about a forward portion of the ring. 

Robinson discloses a circular ring (as seen in annotated Figures 1, 2, 3, 4), an upper artificial ligament constructed of inelastic flexible 11material (Col 5, lines 7-24), 13wherein the upper artificial ligament includes an upper end (as seen in annotated Figures 1, 2, 3, 4) that is attached to the  elongate flexible band (as seen in annotated Figures 1, 2, 3, 4) and a lower end having a loop (as seen in annotated Figures 1, 2, 3, 4), 19 21wherein the circular ring extends through the loop of the lower end of the upper 22artificial ligament (as seen in annotated Figures 1, 2, 3, 4), through the loop of the upper end of the lower artificial ligament (as seen in annotated Figures 1, 2, 3, 4), and through 23the loop of the upper end of the forward artificial ligament (as seen in annotated Figures 1, 2, 3, 4), 24wherein the loop of the lower end of the upper artificial ligament is slidably 25moveable (Claim 17) about an upper portion of the ring (as seen in annotated Figures 1, 2, 3, 4), the loop of the upper end of the lower artificial 26ligament is slidably moveable (Claim 17) about a lower portion of the ring (as seen in annotated Figures 1, 2, 3, 4), and the loop of the upper end of 27the forward artificial ligament is slidably moveable (Claim 17) about a forward portion of the ring (as seen in annotated Figures 1, 2, 3, 4). 








[AltContent: textbox (23The loop of the upper end of the forward artificial ligament.)]
[AltContent: textbox (An upper artificial ligament constructed of inelastic flexible 11material. )]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A loop.)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The loop of the upper end of 27the forward artificial ligament is slidably moveable about a forward portion of the ring. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (An upper portion of the ring.)][AltContent: arrow][AltContent: textbox (The loop of the lower end of the upper artificial ligament is slidably 25moveable. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The loop of the upper end of the lower artificial 26ligament is slidably moveable about a lower portion of the ring.)][AltContent: textbox (A lower end.)]
    PNG
    media_image3.png
    545
    612
    media_image3.png
    Greyscale

[AltContent: textbox (Circular ring)]
[AltContent: textbox (The circular ring extends through the loop of the lower end of the upper 22artificial ligament.)]









[AltContent: arrow][AltContent: arrow][AltContent: textbox (A circular ring. )][AltContent: textbox (The upper artificial ligament includes an upper end that is attached to the elongate flexible band.)]
    PNG
    media_image4.png
    453
    510
    media_image4.png
    Greyscale

13TheT 

Bouche is analogous art to the claimed invention as it relates to footwear having devices to stabilizing the ankle and preventing injury.  Robinson is analogous art to the claimed invention in that it provides the components within the ligament stabilizing straps that allow the stabilizing strips to move during wear.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the ligament device of Bouche, including a circular loop, as taught by Robinson in order to attach the straps to a component that allows the strips to be easily adjusted and be capable of sliding around the loop.  The modification of the ligament device would be a simple modification to obtain predictable results, the ability to adjust the straps of the ligament device around the loop for better positioning, fit and comfort during wear.

1 Regarding claim 28, the modified method of protecting an ankle of a foot wherein the first lower connector of the upper of 2the athletic shoe is a first patch of loop material (Col 3, lines 45-56 and Col 10, lines 40-47 of Bouche) wherein the second lower connector of the 3lower end of the lower artificial ligament is a first patch of hook material (Col 3, lines 45-56 and Col 10, lines 40-47 of Bouche), and wherein the first 4patch of hook material detachably attaches with the first patch of loop material (Col 3, lines 45-56  and Col 10, lines 40-47 of Bouche).  

1 Regarding claim 29, the modified method of protecting an ankle of a foot wherein the first forward connector (as seen in annotated Figures 4A and 4B of Bouche) of the upper 2of the athletic shoe is a first patch of loop material (Col 3, lines 45-56 and Col 10, lines 40-47 of Bouche), wherein the second forward connector of the 3lower end of the forward artificial ligament  (as seen in annotated Figures 4A and 4B of Bouche) is a first patch of hook material (Col 3, lines 45-56 and Col 10, lines 40-47 of Bouche), and wherein the first 4patch of hook material detachably attaches with the first patch of loop material (Col 3, lines 45-56 and Col 10, lines 40-47 of Bouche).  

1 Regarding claim 30, the modified method of protecting an ankle of a foot wherein the first lower connector of the upper of 2the athletic shoe (as seen in annotated Figures 4A and 4B of Bouche) is a first patch of loop material (22a of Bouche), wherein the second lower connector of the 3lower end of the lower artificial ligament is a first patch of hook material (22a of Bouche), wherein the first patch of hook material detachably attaches with the first patch of loop material (22a, as seen in annotated Figures 4A and 4B of Bouche), wherein the first   forward connector of the upper of the athletic shoe is a second patch of loop material (as seen in annotated Figures 4A and 4B of Bouche), wherein  the second forward connector of the lower end of the forward artificial ligament is a second 7patch of hook material (20a of Bouche), and wherein the second patch of hook material detachably attaches with 8the second patch of loop material (as seen in annotated Figures 4A and 4B of Bouche).  

1 Regarding claim 31, the modified method of protecting an ankle of a foot wherein the elongate flexible band has a patch of 2hook material on one side of the band and a patch of loop material on an opposite side of the 3band (as seen in annotated Figures 4A and 4B of Bouche), and wherein the patch of hook material detachably attaches with the patch of loop material (Col 3, lines 45-56, as seen in annotated Figures 4A and 4B of Bouche).  

1 Regarding claim 32, the modified method of protecting an ankle of a foot wherein upper end of the upper artificial 2ligament is attached to the elongate flexible band with stitching (Col 5, line 40-43 of Bouche).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, ALISSA J. TOMPKINS, at (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732